DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 08/20/2021.
Applicant’s cancelation of claims 1-20 is acknowledged and require no further examining.  Claims 25-26, 31-32, and 38-39 are withdrawn for being drawn to a non-elected species.  Claims 21-24, 27-30, 33-37, and 40-41 are pending and examined below.

Election/Restrictions
Applicant’s election without traverse of Species V, the embodiment shown in Figures 34 and 35, in the reply filed on 07/12/2021 is acknowledged.

Claims 25-26, 31-32, and 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2021.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 27 and 33 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 27, the phrase “said another opening cam movably engages said another cam surface” appears to be typographical error and should be written as “said another opening cam axially engages said another cam surface”.
Regarding claim 33, the phrase “said second opening cam movably engages said second cam surface” appears to be typographical error and should be written as “said second opening cam axially engages said second cam surface”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, the phrase “an axial opening motion applied thereto” renders claim 21 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 94 paragraph 316 of the Specification, the closure member is disclosed to be “axially movable in response to closing and opening motions applied thereto”.  The Specification does not disclose the closing member responding to an axially opening motions.  Therefore, the feature is considered new matter.
Regarding claim 21, the phrase “to axially move said second jaw” also renders claim 21 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 59 paragraph 205 of the Specification, the pivot the anvil open” (emphasis added).  The Specification does not disclose the second jaw axially moving to the open position.  Therefore, the feature is considered new matter.
Claims 22-24 and 27-30 are dependent of claim 21 and include all the same limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, the phrase “an axial opening motion applied thereto” renders claim 21 vague and indefinite because it is unclear it is unclear what further action the closure member is conducting that renders the opening motion an axial opening motion.  Since the closure member is configured to be axially movable, it is understood that the closure member is responding to axially movement.  It unclear what further action the closure member is responding to that renders the opening motion an axial opening motion.  For examining purposes, prior art that discloses a closure member that is 
Regarding claim 21, the phrase “to axially move said second jaw” also renders claim 21 vague and indefinite because it is unclear how the second jaw axially moves to the open position.  The second jaw is disclosed to move between a closed position, wherein the second jaw is situated next to the first jaw, and an opened position, wherein the second jaw is situated away from the first jaw.  It is unclear how the second jaw axially moves away from the first jaw in order to be positioned in the open position.  For examining purposes, the phrase is interpreted as “to pivotally move said second jaw”.
Claims 22-24 and 27-30 are dependent of claim 21 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 27-30, 33-37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over reference Zerkle et al. (2014/0239036) in view of reference Henry et al. (3685250).
Regarding claim 21, Zerkle et al. disclose a surgical tool assembly (10), comprising:

a first jaw (216); and
a second jaw (218),
wherein said second jaw (218) comprises a second jaw body portion (see Figure 14 below) and a second jaw mounting portion (see Figure 14 below), and
wherein said second jaw mounting portion (see Figure 14 below) is movably coupled to said first jaw (216) for selective movement relative thereto between an open position (Figure 19C) and a closed position (Figure 17C);
a closure member (233) axially movable in response to a closing motion and an axial opening motion applied thereto, 
wherein said closure member (233) comprising an opening cam (see Figure 15 below) being configured to cammingly engage a cam surface (222) formed on said second jaw body portion (see Figure 14 below),
wherein, upon application of said opening motion to said closure member (233), said opening cam (see Figure 15 below) axially engages said cam surface (222) to move said second jaw (218) to said open position (Figure 19C); and 
wherein, upon application of said closing motion to said closure member (233), said closure member (233) engages said second 
(Figure 12-19C and Page 6 paragraphs 68, 70, Page 7 paragraph 74)
[AltContent: textbox (Mounting Portion)][AltContent: ][AltContent: textbox (Zerkle et al.)][AltContent: textbox (Body Portion)][AltContent: ]
    PNG
    media_image1.png
    240
    480
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Opening Cam)][AltContent: textbox (Zerkle et al.)]
    PNG
    media_image2.png
    258
    357
    media_image2.png
    Greyscale
 
However, Zerkle et al. do not disclose a biasing member associated with the opening cam.
Dietzel et al. disclose a cam device comprising: a cam surface (see Figure 13 below) that is configured to act against an abutment surface (see Figure 13 below); and a leaf spring (540) situated between the cam surface (see Figure 13 below) and the abutment surface (see Figure 13 below). (Figures 13-14 and Column 3 lines 30-35, Column 8 lines 38-42) 
[AltContent: textbox (Cam Surface)][AltContent: textbox (Abutment Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Dietzel et al.)]
    PNG
    media_image3.png
    476
    369
    media_image3.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the opening cam of Zerkle et al. by incorporating the leaf spring as taught by Dietzel et al., since column 8 lines 50-51 of Dietzel et al. states such a medication would apply additional force between the cam surface and the abutment surface.
Regarding claim 22, Zerkle et al. modified by Dietzel et al. disclose the cam surface (Zerkle et al. – 222) is formed on an anvil opening ramp (Zerkle et al. – see Figure 13 below) on said second jaw body portion (Zerkle et al. – see Figure 14 above), wherein said opening cam (Zerkle et al. – see Figure 15 above) comprises a hook-shaped tab (Zerkle et al. – 230) formed on said closure member (Zerkle et al. – 233), and wherein said biasing member (Dietzel et al. – 540) is positioned between said anvil 
[AltContent: arrow][AltContent: textbox (Upper Anvil Surface)][AltContent: rect][AltContent: textbox (Anvil Opening Ramp)][AltContent: arrow][AltContent: textbox (Zerkle et al.)]
    PNG
    media_image4.png
    214
    466
    media_image4.png
    Greyscale

Regarding claim 23, Zerkle et al. modified by Dietzel et al. disclose the biasing member comprises a leaf spring (Dietzel et al. – 540). (Dietzel et al. – Column 8 lines 38-42)
Regarding claim 24, Zerkle et al. modified by Dietzel et al. disclose the leaf spring (Dietzel et al. – 540) comprises an arcuate shape. (Dietzel et al. – Figure 13-14)
Regarding claim 27, Zerkle et al. modified by Dietzel et al. disclose the closure member (Zerkle et al. – 233) further comprises:
another opening cam (Zerkle et al. – see Figure 15 above) configured to cammingly engage another cam surface (Zerkle et al. – 222) on said second jaw body portion (Zerkle et al. – see Figure 14 above),
wherein, upon application of said opening motion to said closure member (Zerkle et al. – 233), said opening cam (Zerkle et al. – see Figure 15 above) axially engages said cam surface (Zerkle et al. – 
another biasing member (Dietzel et al. – 540) associated with said another opening cam (Zerkle et al. – 230),
wherein said another biasing member (Dietzel et al. – 540) is configured to apply additional opening motions to said second jaw (Zerkle et al. – 218) when said opening motion is applied to said closure member (Zerkle et al. – 233).
(Zerkle et al. – Figure 16 and Page 6 paragraph 70)
(Dietzel et al. - Column 8 lines 38-42)
Regarding claim 28, Zerkle et al. modified by Dietzel et al. disclose the another cam surface (Zerkle et al. – 222) is formed on another anvil opening ramp (Zerkle et al. – see Figure 13 above) on said second jaw body portion (Zerkle et al. – see Figure 14 above), wherein said another opening cam (Zerkle et al. – see Figure 15 above) comprises another hook-shaped tab (Zerkle et al. – 230) formed on said closure member (Zerkle et al. – 233), and wherein said another biasing member (Dietzel et al. – 540) is positioned between said another anvil opening ramp (Zerkle et al. – see Figure 13 above) and said another hook-shaped tab (Zerkle et al. – 230). (Zerkle et al. – Figure 16 and Page 6 paragraph 70) (Dietzel et al. – Column 8 lines 38-42)
Regarding claim 29, Zerkle et al. modified by Dietzel et al. disclose the biasing member comprises a leaf spring (Dietzel et al. – 540). (Dietzel et al. – Column 8 lines 38-42)
Regarding claim 30, Zerkle et al. modified by Dietzel et al. disclose the leaf spring (Dietzel et al. – 540) comprises an arcuate shape. (Dietzel et al. – Figure 13-14)
Regarding claim 33, Zerkle et al. disclose a surgical tool assembly (10), comprising:
a surgical end effector (212) comprising:
an elongate channel (page 3 paragraph 49) configured to operably support a surgical staple cartridge (37) therein; and 
an anvil (218) comprising an anvil body portion (see Figure 14 above) and an anvil mounting portion (see Figure 14 above), 
wherein said anvil mounting portion (see Figure 14 above) pivotally supported on said elongate channel (page 3 paragraph 49) for selective movement relative thereto between an open position (Figure 19C) and a closed position (Figure 17C); and
a closure member (233) axially movable in response to a closing motion and an opening motion applied thereto, 
wherein said closure member (233) comprising:
a first opening cam (see Figure 15 above) corresponding to a first cam surface (222) on said anvil body portion (see Figure 14 above);
a second opening cam (see Figure 15 above) corresponding to a second cam surface (222) on said anvil body portion (see Figure 14 above),

wherein, upon application of said closing motion to said closure member (233), said closure member (233) engages said anvil (218) to move said anvil (218) to said closed position (Figure 17C).
(Figure 12-19C and Page 6 paragraphs 68, 70, Page 7 paragraph 74)
However, Zerkle et al. do not disclose a first biasing member associated with the first opening cam and a second biasing member associated with the second opening cam.
Dietzel et al. disclose a cam device comprising: a cam surface (see Figure 13 above) that is configured to act against an abutment surface (see Figure 13 above); and a leaf spring (540) situated between the cam surface (see Figure 13 above) and the abutment surface (168). (Figures 13-14 and Column 3 lines 30-35, Column 8 lines 38-42)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the first and second opening cams of Zerkle et al. by incorporating the leaf spring as taught by 
Regarding claim 34, Zerkle et al. modified by Dietzel et al. disclose the first cam surface (Zerkle et al. – 222) is formed on an first anvil opening ramp (Zerkle et al. – see Figure 13 above) on said anvil body portion (Zerkle et al. – see Figure 14 above), wherein said first opening cam (Zerkle et al. – see Figure 15 above) comprises a first hook-shaped tab (Zerkle et al. – 230) formed on said closure member (Zerkle et al. – 233), wherein said second cam surface (Zerkle et al. – 222) is formed on an second anvil opening ramp (Zerkle et al. – see Figure 13 above) on said anvil body portion (Zerkle et al. – see Figure 14 above), and wherein said second opening cam (Zerkle et al. – see Figure 15 above) comprises a second hook-shaped tab (Zerkle et al. – 230) formed on said closure member (Zerkle et al. – 233). (Zerkle et al. – Figure 16 and Page 6 paragraph 70)
Regarding claim 35, Zerkle et al. modified by Dietzel et al. disclose said first biasing member (Dietzel et al. – 540) is positioned between said first anvil opening ramp (Zerkle et al. – see Figure 13 below) and said first hook-shaped tab (Zerkle et al. – 230), and wherein said second biasing member (Dietzel et al. – 540) is positioned between said second anvil opening ramp (Zerkle et al. – see Figure 13 below) and said second hook-shaped tab (Zerkle et al. – 230).  (Dietzel et al. – Column 8 lines 38-42)
Regarding claim 36, Zerkle et al. modified by Dietzel et al. disclose the first biasing member comprises a leaf spring (Dietzel et al. – 540), and wherein said second biasing member comprises a leaf spring (Dietzel et al. – 540). (Dietzel et al. – Column 8 lines 38-42)
Regarding claim 37, Zerkle et al. modified by Dietzel et al. disclose the first leaf spring (Dietzel et al. – 540) comprises an arcuate shape, and wherein said second leaf spring (Dietzel et al. – 540) comprises a arcuate shape. (Dietzel et al. – Figure 13-14)
Regarding claim 41, Zerkle et al. modified by Dietzel et al. disclose an anvil opening feature (Zerkle et al. – 328) on said anvil mounting portion (Zerkle et al. – see Figure 14 above), wherein said anvil opening feature (Zerkle et al. – 328) is configured to be contacted by an anvil opening tab (Zerkle et al. – 232) formed in said closure member (Zerkle et al. – 233) upon said application of said opening motion to said closure member (Zerkle et al. – 233). (Page 6 paragraph 70, Page 7 paragraph 79)

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over reference Zerkle et al. (2014/0239036) in view of reference Henry et al. (3685250) as applied to claim 33 above, and further in view of reference Shelton, IV et al. (referred to as Shelton) (2015/0136833).
Regarding claim 40, Zerkle et al. modified by Dietzel et al. disclose the anvil body portion (Zerkle et al. – see Figure 14 above) comprises a upper anvil surface (Zerkle et al. – see Figure 13 above), wherein said anvil mounting portion (Zerkle et al. – see Figure 14 above) comprises an anvil closure ramp (Zerkle et al. – 224), and wherein a distal portion of said closure member (Zerkle et al. – 233) is configured to cammingly engage said anvil closure ramp (Zerkle et al. – 224) upon said application of said closure motion to said closure member (Zerkle et al. – 233) to move said anvil (Zerkle et al. – 218) from said open position (Zerkle et al. – Figure 19C) to said closed position (Zerkle et al. – Figure 17C). (Zerklet et al. – Figure 17A-17C and Page 6 paragraph 72)

Shelton disclose surgical tool assembly (100) comprising: an anvil (20); and a closure member (140), wherein said anvil (20) comprises: an upper anvil surface (see Figure 3 below); and an anvil closure ramp (29) extending proximally from said upper anvil surface (see Figure 3 below) without forming a step therebetween.  (Figure 3, 10A, 11A, 12A, 13A, 14A, and Page 10 paragraph 344, Page 12 paragraph 359)
[AltContent: arrow][AltContent: textbox (Upper Anvil Surface)][AltContent: textbox (Shelton, IV et al.)]
    PNG
    media_image5.png
    200
    621
    media_image5.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the anvil of Zerkle et al. by incorporating no step between the upper anvil surface and the closure ramp as taught by Shelton, since such a modification would allow the closure member to engage the upper anvil surface, thereby allowing the closure member to apply pressure closure to the anvil body portion.

Response to Arguments
The Amendments field on 08/30/2021 have been entered.  Applicant’s cancelation of claims 1-20 is acknowledged and require no further examining.  Claims 

In response to the arguments of the objections toward the Claims, in view of the amendments to the Claims, Examiner withdraws the claim objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Zerkle et al. (2014/0239036) modified by reference Dietzel et al. (9265510), Examiner finds the arguments not persuasive.
Applicant states:
In the present Amendment, Applicant has amended Claim 21 to clarify that the biasing member is configure to axially travel with the opening cam to apply additional opening motion to the second jaw when the opening motion is applied to the closure member.  Dietzel et al. discloses a leaf spring (540) that is cut into a rotary lever (538).
…
Applicant submits that there is no teaching to combine Dietzel et al. with Zerkle et al., and even if they were combined, the resulting combination would lack the features amended Claim 21 and the Claims that depend therefrom.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Dietzel et al. is not relied upon for the teaching of axially movable closure member that axially engages the second jaw.  Dietzel et al. is relied upon for the teaching of a leaf spring situated between a cam surface and the abutment surface.
Zerkle et al. is relied upon for the teaching of an axially movable closure member that axially engages the second jaw.  When closure member moves axially in the proximal direction, the opening cam of the closure member moves towards the cam surface of the second jaw and engages said cam surface.
The camming surface of Dietzel et al. moves, along with the leaf spring, toward the abutting surface thereby applying extra force between the camming surface and the abutting surface.  When modifying Zerkle et al. in view of Dietzel et al., the person of ordinary skill in the art would situate the leaf spring on the opening cam of the closure member since the opening cam is the element that moves towards the cam surface (i.e the abutting surface).  Therefore, Zerkle et al. modified by Dietzel do disclose a closure member that is axially movable, wherein the closure member comprises an opening cam and a biasing member that axially travels with the closure member.
In column 8 lines 50-51 of Dietzel et al., such a modification is disclosed allow additional force to be applied between the cam surface and the abutment surface.  The intended use of the invention disclosed by Dietzel et al. being different from the use of the invention of Zerkle et al. does not inherently discourage the person of ordinary skill in the art from incorporating the teachings of Dietzel et al. into the invention of Zerkle et al..

While the Zerkle et al. anvil pivots and translates between open and closed positions, the anvil does not have to move in a vertical direction to essentially crush the surgical staple cartridge.

Zerkle et al. being silent on applying pressure closure to the anvil body portion does not inherently teach away from incorporating no step between the upper anvil surface and the closure ramp in order to allow the closure member to apply pressure closure to the anvil body portion.  Therefore, the person of ordinary skill would not be discouraged from incorporating the teachings of Shelton into the tool assembly of Zerkle et al..

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 18, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731